Citation Nr: 1433708	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-44 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to service connection for hearing loss of the left ear.  

5.  Entitlement to service connection for hearing loss of the right ear.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from May 1 to May 9, 1992, in addition to service in the Navy Reserve, Standby Reserve, and the Army National Guard of California.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Pursuant to his request, the Veteran was afforded a hearing before the RO's decision review officer in January 2010, a transcript of which is of record.  In addition, in his substantive appeal of November 2009, he also requested a hearing before the Board, sitting at the RO, but that request was withdrawn in writing in September 2011.  No other request for a hearing remains pending.  

The issues of the Veteran's entitlement to service connection for hearing loss of the right ear and for back, neck, and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Acoustic trauma occurred while the Veteran was on active duty in the 1960s and led to the onset of hearing loss of his left ear and tinnitus.  


CONCLUSION OF LAW

Hearing loss of the left ear and tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 202) and 38 C.F.R. § 3.159 (2013) is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for hearing loss of the left ear and tinnitus on the basis of acoustic trauma during active duty during the 1960s and the absence of little, if any, use of hearing protection until the late 1970s or early 1980s.  The Veteran indicates and the record otherwise confirms that he served on active duty in the Army during the 1960s as a radio equipment repairman and received awards for sharpshooter (rifle) and marksman (carbine).  He reports having later served as a field artillery officer and was exposed to the firing of heavy and light weapons and experienced hearing loss and tinnitus since about 1963.  In terms of his hearing difficulties and other health problems, he refrained from seeking medical care in service as he was instructed that his physical fitness for duty and performance evaluations were keys for purposes of retention and promotion.  

Service treatment records pertaining to the Veteran's period of active duty during the 1960s are unavailable for review through no fault on his part.  A formal determination as to their unavailability was entered by the RO in May 2008 following multiple failed attempts to obtain the records in question.  Their unavailability is in no way attributable to any actions of the Veteran.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule." See Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed"). 

Medical evidence developed subsequent to the Veteran's release from active duty in May 1963 identifies some degree of hearing loss of the left ear beginning in 1975 and it, too, is significant that the Veteran's spouse has provided a sworn statement to the effect that she was aware of the Veteran's hearing difficulties early on in her marriage to him beginning in 1967.  Tinnitus and hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385 were diagnosed at the time of the initial postservice VA examination in May 2008, at which the VA examiner concluded that the Veteran's tinnitus was associated with his hearing loss, although neither hearing loss or tinnitus were found by the VA examiner to be related to inservice noise exposure.  On the other hand, three private medical professionals, one of whom is an ear, nose, and throat physician, have attributed the Veteran's hearing loss and tinnitus to military noise exposure and there is lay evidence from a fellow serviceman indicating that he served on active duty with the Veteran and fired 105 millimeter Howitzers.  

The Veteran credibly reports that he was exposed to excessive noise levels in service without adequate ear protection, and, thus, inservice acoustic trauma is conceded.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  His account of hearing loss and tinnitus in service and after, as corroborated, is likewise credible.  Moreover, while hearing loss of the left ear for VA purposes and tinnitus were not objectively demonstrated in service or for years following service separation and there is medical opinion evidence contraindicating entitlement to the benefits sought, the evidence supportive of entitlement outweighs evidence to the contrary, such that grants of service connection for hearing loss of the left ear and for tinnitus are warranted.  

The benefits sought on appeal are granted to the extent indicated.  


ORDER

Service connection for hearing loss of the left ear and for tinnitus is granted.  



REMAND

This is, as indicated above, a case in which service treatment records of the Veteran for his period of active duty from May 1960 to May 1963 are unavailable for review through no fault of his.  As such, a heightened duty exists to explain the Board's findings and conclusions.  See Cromer, supra.  

By this appeal, the Veteran also seeks service connection for hearing loss of the right ear and for back, neck, and left hip disorders, the latter of which he alleges are the result of inservice injuries he sustained in a motor vehicle accident during 1961.  Both prior to and following periods of active duty in the 1960s and 1992, the Veteran had reserve and guard service and he alleges, at least in part, that his claims are based on that service.  He further contends that VA has failed to comply with its statutory duty under 38 U.S.C.A. § 5103 to provide adequate notice of the evidence and information needed to substantiate his claims for service connection based on his military service other than his periods of active duty.  The Board concurs, and remand is required to permit VA to advise the Veteran fully of the legal criteria and the evidence necessary to substantiate his claims.  

Evidence now of record indicates by way of accumulated retirement points that points for active duty service were earned by the Veteran during various times from 1965 to 2008, although the dates of those periods of active duty for training are not specifically indicated and only limited service examination/treatment records relating to his reserve and guard service are on file.  In addition, the record includes a sworn statement from a fellow serviceman that the Veteran sustained injuries on an unspecified date when he fell from a water truck while inspecting tank equipment at Fort Irwin, California, following which entry of a line of duty determination occurred and use of a neck brace was required.  Further efforts to verify all pertinent dates of service and to obtain all relevant service examination, treatment, and personnel/profile records compiled during the periods of reserve and guard service, and to clarify from the Veteran whether any other injury was sustained by him during any period of active duty, active duty for training, and inactive duty training or inactive duty training or active duty for training, are deemed necessary.  

As well, despite credible accounts of one or more inservice injuries involving the back, neck, and left hip, no VA examination has been afforded the Veteran to date in order to more clearly delineate the nature of any indicated disorders and their etiology.  Remand to afford the Veteran a VA examination and to solicit a medical opinion as to their nexus to service is deemed advisable.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Pursuant to 38 U.S.C.A. § 5103, advise the Veteran in writing of the legal criteria which must be met in order to grant service connection for the claimed disabilities on the basis of active duty, active duty for training, and inactive duty training, to include the evidence and information necessary to substantiate the pending claims for service connection related to that service.  As part thereof, the Veteran should be asked to provide a written account of all inservice injuries to his back, neck, and left hip, the approximate dates thereof, and what medical treatment, if any, he received as a result.  

Based on the Veteran's response, afford him any assistance he requests to ensure compliance with the duty to assist outlined in 38 U.S.C.A. § 5103A.  

2.  Verify the Veteran's dates of service in the United States Naval Reserve, Standby Reserve, and Army National Guard of California prior to and after established periods of active duty in from May 1960 to May 1963 and in May 1992, and notate the beginning and ending dates of each period of active duty, active duty for training or special work, or inactive duty training occurring therein.  In addition, obtain any all medical examination and treatment records, as well as personnel records, not already on file, which were compiled during the periods of service in the Naval Reserve, Standby Reserve, and Army National Guard, as well as the period of active duty in 1992 for inclusion in the Veteran's VA claims folder.  

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA medical examination in order to ascertain more clearly the nature and etiology of his claimed back, neck, and left hip disorders.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of the Veteran's back, neck, and/or left hip originated during active duty or active duty for training or is otherwise attributable thereto or any incident thereof?  

Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of the Veteran's back, neck, and/or left hip originated as a result of an injury occurring during inactive duty training or is otherwise attributable thereto?  

Consideration should be accorded the Veteran's account of multiple inservice injuries, including a motor vehicle accident in or about 1961 and a subsequent fall from a truck during a tank inspection at Fort Irwin, California.  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of the back, neck, and/or left hip was initially manifested during the one-year period immediately following the Veteran's discharge from service in May 1963, and, if so, how and to what degree was any such disorder manifested? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

5.  Lastly, readjudicate the Veteran's claims for service connection for hearing loss of the right ear, as well as back, neck, and left hip disorders, and if any benefit sought on appeal continues to be denied, furnish to him a supplemental statement of the case that reflects consideration of all evidence made a part of the record since issuance of the most recent supplemental statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action need be taken by the appellant until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


